Upon Reading the Humble Petition of James Skirving of Pon Pon in the Province aforesaid Esquire only Acting Executor of the last Will and Testament of Lawrence Sanders late of St. Bartholomew’s Parish in Colleton County Planter Deceased and also Testamentary Guardian of the Infant Children of the said Lawrence Sanders deceased Setting forth that the said Lawrence Sanders in and by his last Will and Testment bearing date the *481Ninth day of November in the Year of our Lord 1749 amongst other things therein contained and after payment of his Debts and Legacies did Order and direct that the Remainder of his Estate should be equally Divided among his Children to be delivered them at the age of Twenty one Years, and appointed the said James Skirving Executor of his Said Will and also Guardian of the Persons and Estates of his said Children, And that the said James Skirving the Executor had fully paid and Satisfied All the Debts and Legacies due from the said Estate, And further Setting forth That the said Lawrence Sanders left four Children who are now all in full Life and Infants, the Eldest being only twelve years  of age, And that part of the said Infant’s Estate consists of very good and Improveable Lands sufficient to Employ more working Slaves than the said James Skirving the Executor hath in his hands or possession belonging to the said Children; And that the said James Skirving the Executor had then in his hands a Considerable Sum of Money as a Ballance due to the said Children after paying all the Debts Legacies and Charges due from his Said Testator’s Estate, and besides that the Annual Income of the Said Infants Estate would be Considerable, and that the said James Skirving the Executor apprehended and Conceived the best Method of Improving the said Children’s Estate would be by purchasing some more Negroes till they the said Children had enough to be Employed in Cultivating and Improving their Lands in the Planting way And after he has purchased Slaves Sufficient for the said Lands, that then the Profits of the said Infants Estate might be put out to Interest on good Security, And further Setting forth that the said James Skirving the Executor was advised that he could not be strictly Justifiable in so doing in case any Loss should ensue thereon as his Testator had given no Directions in his Said Will about laying out or Improving the Profits of his said Children’s Estate, And that if the said Petitioner did it without the Authority of this Court, it would be entirely at his own Risque; And thereupon praying that this Court would grant him an Authority to lay out the Profits of the said Infants Estate already made and to be made in the purchase of Slaves to be Employed on the said Minors Estates for their use and Benefit until he has purchased a sufficient Number of Slaves for the said Childrens Lands, And that then the Profits of the said Children’s Estates thereafter to be made might be put out to Interest on such Security as this Court should approve of for the Benefit and Advantage of the said Infant Children, or that this Court would give such other Directions concerning the Premisses as this Court should Seem meet, as in and by the said Petition filed with the Register of this Court on the gist day of June .last past and now remaining of Record in the said Register’s Office relation thereunto being had may more fully and at large appear, And whereas on Motion this Day made to this Court by Mr. Charles Pinckney Sollicitor on behalf of the said James Skirving the Executor and Petitioner Setting forth as herein before is Set forth, and praying that the Prayer of the *482said Petition might be Granted This Court taking the Premisses into Consideration doth think fit to Order and Decree, And it is thereupon Ordered and Decreed by this Court that the said James Skirving the Executor and Petitioner as aforesaid be at full Liberty to Purchase out of the Profits of the said Infants Estate as many Negro Slaves as he in his Discretion shall think Sufficient for to to be [132] Employed in Cultivating and Improving the said Infants Lands for their Use and Benefit; And also that the said James Skirving the Executor after purchasing as many Slaves for the Use and Benefit of the said Children as he shall think proper as aforesaid, and paying for the same be at full Liberty to put out to Interest on Such Security as the Master of this Court for the time being shall approve of under his Hand and Seal all the Issues and Profits of the said Infant’s Estate thereafter to be made for the Use and Benefit of the said Children, the Whole of the said Estate to be paid and delivered them according to the Intent and Direction of the last Will and Testament of the said Lawrence Sanders deceased, And further That the Actings and Doings of the said James Skirving the Executor in relation to the Premisses by Virtue hereof be binding and Conclusive on all parties Concerned.
Pinckney Sollicitor for Petitioner
By the Court
Alexr Stewart Deputy Register in Chancery